UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE TO Tender Offer Statement Under Section14(d)(1) or 13(e)(1) of the Securities Exchange Act of (AMENDMENT NO. 2) iMergent, Inc. (Name of Subject Company (Issuer)) iMergent, Inc. (Name of Filing Person (Issuer)) COMMON STOCK, $0. (Title of Class of Securities) 45247Q100 (CUSIP Number of Class of Securities) Steven G. Mihaylo Chief Executive Officer iMergent, Inc. 1615 South 52nd Street Tempe, AZ 85281 (623) 242-5959 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of the Filing Person(s)) With a copy to: Jeffrey G. Korn Chief Legal Officer and Senior Vice President iMergent, Inc. 1615 South 52nd Street Tempe, AZ 85281 Brian G. Lloyd Michael J. Schefer Parr Brown Gee & Loveless LLP 185 South State Street, Suite 800 Salt Lake City, UT 84111 (801)532-7840 CALCULATION OF FILING FEE TRANSACTION VALUATION* AMOUNT OF FILING FEE** *
